Case 5:20-cv-00541-BJD-PRL Document 27 Filed 11/05/20 Page 1 of 2 PageID 272




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

KEVIN TOMMIE HALL,                                   )
                                                     )
                              Petitioner,            )
                                                     )
                         v.                          )        No. 2:19-cv-00478-JPH-MJD
                                                     )
WATSON,                                              )
                                                     )
                              Respondent.            )

                 Order Transferring Action to the Middle District of Florida

       Petitioner Kevin Tommie Hall, a federal inmate currently incarcerated in the U.S.

Penitentiary Coleman II in Coleman, Florida, has filed a petition under 28 U.S.C. § 2241,

challenging his sentence in view of 28 U.S.C. § 2255(e), generally known as the Savings Clause.

       The "default rule" is that a § 2241 petition must be brought where the Petitioner's

immediate custodian is located unless some other provision of law can be found granting another

district court jurisdiction. Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004). District courts are

limited to granting habeas relief "within their respective jurisdictions," which limits proceedings

to the federal district in which the petitioner is detained. 28 U.S.C. § 2241(a); Rumsfeld, 542 U.S.

at 442; al-Marri v. Rumsfeld, 360 F.3d 707, 709 (7th Cir. 2004) (citing Wales v. Whitney, 114 U.S.

564, 574 (1885); Carbo v. United States, 364 U.S. 611, 617 (1961)). Moreover, 28 U.S.C. §§ 2242

and 2243 are directed to the person who currently has custody over the petitioner.

       Because Mr. Hall is currently incarcerated in Coleman, Florida, the district court with

jurisdiction over a § 2241 petition is in the Middle District of Florida. 28 U.S.C. § 127(b).

       Based on the foregoing, this action is transferred to the United States District Court for

the Middle District of Florida. The clerk is directed to transfer this action to the United States



                                                 1
Case 5:20-cv-00541-BJD-PRL Document 27 Filed 11/05/20 Page 2 of 2 PageID 273




District Court, Middle District of Florida, Ocala Division. Following completion of the transfer,

the clerk is directed to close this action on the docket.

SO ORDERED.

Date: 11/5/2020




Distribution:

KEVIN TOMMIE HALL
03671-031
COLEMAN - II USP
COLEMAN II U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 1034
COLEMAN, FL 33521

James Robert Wood
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
bob.wood@usdoj.gov



                                                 2
